Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 1 of 7                     PageID 323




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    IN RE: MAY 27, 2011 ORDER                      )
                                                   )
    Res One,                                       )
                                                   )
           Defendant,                              )
                                                   )        No. 2:20-cv-02153-TLP-tmp
    and                                            )
                                                   )
    IN RE: MAY 22, 2012 JUDGMENT,                  )
                                                   )
    Res Two,                                       )
                                                   )
          Defendant.                               )


               ORDER ON MOTION FOR JUDGMENT ON THE PLEADINGS


          This action is unusual. For starters, Claimant Judy Wright (“Claimant”) 1 names as

Defendants a state court order and a state court judgment, not an individual or an entity. This

dispute wound its way through the Tennessee courts many times since 2008. Courts dismissed

the action every time as baseless, and Claimant’s counsel has been sanctioned by the Tennessee

Board of Professional Responsibility and the Tennessee Supreme Court over it. So the main

reason this case is unusual is because it has no business in this Court.




1
  Even naming Wright as a “Claimant” is odd. The pleadings assert that that there is no plaintiff
and that there is “no human person” who is a party to this action, because this is an in rem
independent action. (ECF No. 4 at PageID 166.) Even so, the pleadings assert Wright is a
Claimant because she has interest in the outcome here. (Id.)
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 2 of 7                        PageID 324




       The dispute arises from the administration of a trust with a long and storied past. 2 The

Court will provide a brief history, which likely will fall short of fully explaining the colorful past

of the Goza cases.

       Helen B. Goza created a living trust in 1991 for the purpose of supporting her disabled

son for the remainder of his life. Morrow v. SunTrust Bank, No. W2010-01547-COA-R3CV,

2011 WL 334507, at *1 (Tenn. Ct. App. Jan. 31, 2011). After some revisions to the trust, Ms.

Goza also provided that, after her son’s death, the trust balance would be distributed to a

perpetual trust for the benefit of organizations helping people with mental disabilities. Id. at *1–

2.

       In 2008, after Ms. Goza and her son had both died, Ms. Goza’s nephew and niece, David

Morrow (“Morrow”) 3 and Judy Wright (“Wright”) became the heirs to Goza’s estate. Id. They,

then, sought a declaratory judgment in Tennessee state court that would also name them the heirs

to the trust residue. Id. at *2. But the Attorney General intervened and moved for summary

judgment explaining that Ms. Goza’s last trust document directed how the trust assets were to be

distributed after the beneficiaries died and there was no trust residue that would revert to Goza’s

estate. Id. And the trial court agreed, granting the Attorney General’s summary judgment

motion. Id. at *4.




2
  To provide a sampling of the sheer number of related cases see Bd. of Prof'l Responsibility v.
Parrish, 556 S.W.3d 153 (Tenn. 2018); Goza v. SunTrust Bank, No. W201400635COAR3CV,
2015 WL 4481267 (Tenn. Ct. App. July 22, 2015); In re Estate of Goza, No.
W201302240COAR3CV, 2014 WL 7246509 (Tenn. Ct. App. Dec. 19, 2014); In re Estate of
Goza, No. W201300678COAR3CV, 2014 WL 7235166 (Tenn. Ct. App. Dec. 19, 2014); Estate
of Goza v. Wells, No. W2012-01745-COA-R3CV, 2013 WL 4766544 (Tenn. Ct. App. Sept. 4,
2013); In re Estate of Goza, 397 S.W.3d 564 (Tenn. Ct. App. 2012); Morrow v. SunTrust Bank,
No. W2010-01547-COA-R3CV, 2011 WL 334507 (Tenn. Ct. App. Jan. 31, 2011).
3
  Wright eventually became the administrator of Ms. Goza’s Estate. Goza v. SunTrust Bank,
2015 WL 4481267, at *1.
                                                  2
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 3 of 7                      PageID 325




       The story might have ended there. But alas, Morrow and Wright tried many more

avenues to get the trust residue. By 2015, the Tennessee Court of Appeals had heard seven

appeals involving the disposition of the Goza trust assets. Goza v. SunTrust Bank, No.

W201400635COAR3CV, 2015 WL 4481267, at *1 (Tenn. Ct. App. July 22, 2015). The

Tennessee Court of Appeals repeatedly ruled that res judicata from the first ruling barred the

later actions and even censured the claimants calling the repeated litigation “frivolous” and

awarding attorney’s fees and costs to SunTrust Bank, which administered the trust. In re Estate

of Goza, No. W201302240COAR3CV, 2014 WL 7246509, at *8 (Tenn. Ct. App. Dec. 19, 2014)

(explaining that “even in spite of a previous opinion of this Court finding an identical challenge

by the Estate to be frivolous, the Estate has once again attempted to challenge the existence of

the Perpetual Trust, thereby causing needless waste of judicial resources and further depleting

funds held in the Perpetual Trust for the benefit of organizations serving the mentally disabled.”).

       Probate Judge Gomes even stated that the court there had never seen “such (an) egregious

abuse of the system.” Id. (internal quotation marks omitted).

       Throughout this litigation, Attorney Larry E. Parrish represented Morrow, Wright, and

the Estate. Once he even sought to become the administrator of the Estate, apparently believing

that res judicata would no longer bar the claim if the Estate had a new administrator. Goza v.

SunTrust Bank, 2015 WL 4481267, at *3. In 2018, the Tennessee Board of Professional

Responsibility suspended Attorney Parrish for misconduct in the Goza cases. Bd. of Prof'l

Responsibility v. Parrish, 556 S.W.3d 153, 156 (Tenn. 2018). In short, Attorney Parrish filed

motions to recuse three of the judges that had issued unfavorable rulings. Id. In those motions,

the Board and the Tennessee Supreme Court found that Parrish made “in-court statements

impugning the integrity of the judges…” and “deliberately chose to use language and tactics



                                                 3
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 4 of 7                     PageID 326




which cannot be tolerated in the legal profession.” Id. at 169. Parrish received a six-month

suspension for his conduct. Id. at 170.

       Undaunted, Attorney Parrish and Claimant Wright now seek relief in federal court by

suing two state court decisions and moving for judgment on the pleadings. (ECF Nos. 1 & 6.)

From what the Court can discern, the claimant requests this Court to set aside two Tennessee

state court decisions in the Goza cases—(1) a 2011 order from the Shelby County, Tennessee

Probate Court where Judge Robert S. Benham ruled the petition was barred by res judicata and

(2) a 2012 order from the Tennessee Court of Appeals affirming and entering judgment. (ECF

No. 4 at PageID 167–68.)

       Claimant’s argument seems to be that Judge Benham, the trial judge who issued the 2011

order, was biased. (Id. at PageID 204–19.) The complaint here includes excerpts from a motion

requesting that Judge Benham recuse himself in the original state court action. (Id.) Judge

Benham denied that recusal motion. (Id.)

       Claimant here seems to argue that Judge Benham’s alleged bias and his refusal to recuse

himself violated the claimant’s due process rights under the Fourteenth Amendment. (Id. at

PageID 168.) What is more, in Claimant’s Motion for Judgment on the Pleadings, she argues

that this due process violation deprived her of personal property (presumably, a portion of the

trust). (ECF No. 6 at PageID 251.) For that reason, Claimant requests this Court to render the

state court decisions void. (ECF No. 4 at PageID 221–22.)

       To grant the requested relief, this Court would have to review whether Judge Benham

wrongly decided the motion for recusal and would have to upset both a Tennessee state court

order and judgment. In this way, Claimant fundamentally asks this Court to exercise what

amounts to appellate review of the state court decisions. To be clear, this Court does not have



                                                4
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 5 of 7                         PageID 327




jurisdiction to do that. Despite the claimant’s attempts at crafty pleading, the law as to federal

jurisdiction to review state court decisions is indisputable—“[t]he United States Supreme Court

is the only federal court that has jurisdiction to correct or modify state-court judgments.” Stark

v. Weiss, No. 219CV02406JTFTMP, 2019 WL 6348455, at *2 (W.D. Tenn. Nov. 27, 2019)

(citing Gottfried v. Med. Planning Servs., Inc., 142 F.3d 326, 330 (6th Cir. 1998)); Rooker v. Fid.

Tr. Co., 263 U.S. 413, 416 (1923).

       The germane legal principle here is the Rooker-Feldman doctrine. 4 The Supreme Court

developed the Rooker-Feldman doctrine in two cases ruling that federal district courts lack

jurisdiction to exercise appellate review of state court proceedings. Hood v. Keller, 341 F.3d

593, 597 (6th Cir. 2003); see Rooker, 263 U.S. at 416; Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 476 (1983). In other words, the doctrine prevents a losing party in state

court “from seeking what in substance would be appellate review of the state judgment in a

United States district court, based on the losing party’s claim that the state judgment itself

violates the loser’s federal rights.” Tropf v. Fidelity Nat. Title Ins. Co., 289 F.3d 929, 936–37

(6th Cir. 2002) (quoting Johnson v. De Grandy, 512 U.S. 997, 1005–06 (1994)).




4
  The Court notes that in Larry E. Parrish, P.C. v. Bennett, also involving Attorney Parrish, the
Middle District of Tennessee dismissed some of the claims due to the Rooker-Feldman Doctrine.
See Larry E. Parrish, P.C. v. Bennett, No. 3:20-CV-00275, 2020 WL 3895187, at *2 (M.D.
Tenn. July 10, 2020). There, Parrish was embroiled in a dispute over legal fees. Id. at *1. He
sued two Tennessee appellate judges in federal district court, asking that court to declare that the
judge-defendants submitted false statements in a Court of Appeals opinion. Id. The court there
explained, “Parrish essentially asks us to engage in appellate review of a state court proceeding
under another name. Evaluating whether statements in the COA’s opinion were intentionally
false would require us to impermissibly review the factual basis . . . This is not a close issue, it is
obvious from the face of Parrish’s complaint that further appellate review is his aim. . . We
remind Parrish that, as a lawyer, he is an officer of the court [sic] he has an obligation to review
the relevant law before filing a complaint before this court.” Id. at *2.
                                                   5
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 6 of 7                       PageID 328




       Also, in applying Rooker-Feldman, the Court should ask “whether the source of injury

upon which plaintiff bases his federal claim is the state court judgment.” Lawrence v. Welch,

531 F.3d 364, 368 (6th Cir. 2008) (internal quotation marks omitted). With that in mind, the

Court should consider the requested relief. Hood, 341 F.3d at 597. Basically, if the claimant is

asking for a state court judgment to be set aside, the doctrine applies and the federal court lacks

jurisdiction. See id.

       This is precisely the situation here. If there were any question about the source of

Claimant’s injury, one need only look the case style—In Re: May 27, 2011 Order and In Re:

May 22, 2012 Judgment. In other words, the “defendants” in this action are actually the state

court order and judgment in issue.

       What is more, the Rooker-Feldman Doctrine bars lower federal courts from exercising

jurisdiction not only over state court judgments but also over claims that are “inextricably

intertwined” with state court judgments. 5 Hood, 341 F.3d at 597. So here, even though

Claimant has styled this as a due process action, the claim that Judge Benham was biased and

should have recused himself is “inextricably intertwined” with the state court order and

judgment.




5
  The Court also notes that the Rooker-Feldman Doctrine is not necessarily the only reason to
dismiss this action. For example, the Claimant complains that Tennessee state court decisions
from 2011 and 2012 violated her due process rights. Now, after almost a decade, Claimant
brings her grievances to federal court. The Sixth Circuit has construed the Tennessee one-year
statute of limitations for personal injury actions to apply to civil rights actions. See Jackson v.
Richards Medical Co., 961 F.2d 575, 578 (6th Cir. 1992). Thus, the claim here is time-barred.
And even if that limitations period did not apply here, the equitable doctrine of laches would.
Laches consists of two elements: (1) unreasonable delay in asserting one’s rights, and (2) a
resulting prejudice. Operating Engineers Local 324 Health Care Plan v. G & W Const. Co., 783
F.3d 1045, 1053 (6th Cir. 2015). Certainly, a delay of almost a decade is unreasonable, and the
trust at the heart of Claimant’s grievance would undoubtedly suffer prejudice from yet another
attempt to destroy it.
                                                 6
Case 2:20-cv-02153-TLP-tmp Document 12 Filed 11/05/20 Page 7 of 7                     PageID 329




       Claimant’s accusations of bias rest partly on Judge Benham’s knowledge of the relevant

probate law. (See ECF No. 4 at PageID 199–200.) Claimant seems to believe that because

Judge Benham’s law practice included the drafting of trust instruments like the one in dispute, he

should have recused himself from adjudicating the earlier Goza action. (Id.) And so, to grant

Claimant’s requests here, this Court would have to review Judge Benham’s recusal decision, the

relevant facts and law of the case, and the subsequent trial court order and Court of Appeals’

judgment—all of which are impermissible actions.

       This Court sees no reason to belabor the point that it does not have jurisdiction to address

Claimant’s request. The Court therefore DENIES Claimant’s Motion for Judgment on the

Pleadings and DISMISSES this action WITH PREJUDICE.

       SO ORDERED, this 5th day of November, 2020.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                                7
